PETROLEUM WHOLESALE V. SHABANA ENT






NO. 07-00-0356-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL C



APRIL 2, 2002



______________________________





PETROLEUM WHOLESALE, INC., APPELLANT



V.



SHABANA ENTERPRISES, INC. AND VARSHA HUSSAIN, APPELLEES





_________________________________



FROM THE 133RD DISTRICT COURT OF HARRIS COUNTY;



NO. 97-44520; HONORABLE LAMAR MCCORKLE, JUDGE



_______________________________



Before QUINN and REAVIS and JOHNSON, JJ.

Appellant Petroleum Wholesale, Inc. filed a notice of appeal challenging the trial court’s judgment that appellees Shabana Enterprises, Inc. and Varsha Hussain recover $11,000 plus interest and attorney’s fees.  The clerk’s record and reporter’s record have been filed.  On May 2, 2001, the appeal was abated at the request of the parties to continue settlement negotiations.  By letter dated December 11, 2001, this Court notified counsel that the appeal had been reinstated and that Petroleum Wholesale’s brief was due to be filed by January 11, 2002.  In response, Petroleum Wholesale filed a motion for extension of time in which to file its brief and the Court granted the motion until February 11, 2002.  The brief was not filed.  By letter dated March 14, 2002, this Court notified counsel of the defect and also directed counsel to reasonably explain the failure to file a brief together with a showing that Shabana Enterprises and Varsha Hussain have not been significantly injured by the delay by March 25, 2002.  Counsel for Shabana Enterprises responded by forwarding copy of a letter dated March 25, 2002, to counsel for Petroleum Wholesale indicating that Shabana Enterprises was withdrawing the settlement agreement and proceeding with the case.  Counsel for Petroleum Wholesale did not respond to this Court’s letter and the brief remains outstanding.

Accordingly, we dismiss this appeal for want of prosecution and for failure to comply with an order of this Court.  
See
 Tex. R. App. P. 38.8(a)(1) and 42.3(a) and (c).



Don H. Reavis

    Justice



Do not publish.